tcmemo_1996_15 united_states tax_court douglas ritter petitioner v commissioner of internal revenue respondent docket no filed date douglas ritter pro_se kevin m murphy for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section numbers refer to the internal_revenue_code for the taxable_year in issue and all rule numbers refer to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure the court must decide the amount of rental income petitioner received from the broome county new york department of social services for the year whether petitioner is entitled to any deductions for rental expenses_incurred whether petitioner is entitled to three additional dependency_exemptions and whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file a tax_return some of the facts in the case have been stipulated and are so found petitioner resided in lisle new york at the time he filed his petition for clarity and convenience the findings_of_fact and opinion have been combined in petitioner owned the following real_property in broome county new york charlotte street binghamton new york pleasant avenue binghamton new york rd box and conklin new york in petitioner owned the following real_property with his wife carole ritter as tenants by the entireties mary street binghamton new york robinson street binghamton new york langdon grove kirkwood new york church road lisle new york petitioner also owned and operated a pest control business that served a 50-mile area in and around broome county petitioner operated this pest control business from his home and an office located at the robinson street binghamton property petitioner reported no income or expense from this business in the absence of any proof of income or of expense we leave this matter where the parties left it the broome county department of social services social services reported on a form 1099-misc that it paid dollar_figure to petitioner in this amount represented rental payments for clients of social services who occupied apartments in petitioner's properties according to documents from social services petitioner received payments in from social services with respect to the following properties mary street binghamton new york robinson street binghamton new york pleasant avenue binghamton new york rd box and box conklin new york the form 1099-misc from social services was issued in petitioner's name only neither petitioner nor his wife reported this income on a tax_return petitioner conceded that he failed to file federal_income_tax returns since respondent determined petitioner's tax_liability based on the dollar_figure reported on the form 1099-misc from social services as well as on dollar_figure of unreported interest_income from marine midland bank respondent computed the deficiency with the filing_status of married filing separate and allowed petitioner one personal_exemption as well as the standard_deduction rental income petitioner argues that a portion of the rental income he received from social services was for properties he owned jointly with his wife and therefore half the payments are not his income under new york law if property is held by a husband and wife as tenants by the entireties then each is entitled to one- half of the rents and profits from such property kraus v huelsman misc 2d n y s 2d sup ct affd n y s 2d app div hiles v fisher n e n y colabella v commissioner tcmemo_1958_136 where under state law each property is owned by husband and wife as tenants by the entireties one-half of the resulting income is taxable to each 7_tc_142 colabella v commissioner supra we have found that petitioner and mrs ritter owned mary street and robinson street properties as tenants by the entireties under new york law petitioner and mrs ritter were entitled to share equally the rental income it is thus immaterial for tax purposes that petitioner received the rent in his name only greene v commissioner supra accordingly we hold that dollar_figure and dollar_figure which represents half the rental income from the mary street and robinson street properties respectively is includable in petitioner's income for we further hold that the remaining rental income of dollar_figure reported on the form 1099-misc as well as the dollar_figure of interest_income is includable in petitioner's income for in short petitioner failed to report dollar_figure of income for rental expenses petitioner contends he has incurred rental expenses with respect to the properties that he should be able to deduct against the income he received petitioner submitted the following list at trial mary st utilities dollar_figure taxes dollar_figure robinson st utilities dollar_figure taxes dollar_figure pleasant ave taxes dollar_figure rd2-conklin prop taxes dollar_figure trash removal dollar_figure charlotte st taxes dollar_figure church road taxes dollar_figure langdon grove taxes dollar_figure trash removal dollar_figure taxpayers do not have an inherent right to take tax deductions deductions are a matter of legislative grace and taxpayers must establish their right to take them 308_us_488 292_us_435 taxpayers also have the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner's rental expenses are deductible under sec_162 or sec_212 only if his use of the properties constituted an activity engaged in for profit sec_183 the test to determine whether an activity is engaged in for profit is whether the individual engaged in the activity with the actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayer's expectation of earning a profit need not be reasonable but the taxpayer must establish that the activities were continued with a bona_fide profit objective dreicer v commissioner supra 76_tc_759 sec_1_183-2 income_tax regs whether the taxpayer had such an objective must be determined by reference to all the surrounding facts and circumstances and greater weight is given to such facts than to the taxpayer's statement of intent dreicer v commissioner supra the regulations set forth various factors to consider sec_1_183-2 income_tax regs petitioner substantiated dollar_figure of real_estate_taxes paid in for the church road charlotte street and langdon grove properties petitioner has produced no records or history of income for the church road charlotte street and langdon grove properties consequently at trial we sustained respondent's disallowance of the related expenses as deductions under sec_162 or sec_212 due to a failure by petitioner to prove that he was engaged in an activity for profit with respect to these properties sec_183 even so the real_estate_taxes petitioner paid on these properties could be deductible under sec_164 and allowable under sec_183 78_tc_471 affd 722_f2d_695 11th cir sec_164 however is an itemized_deduction see sec_63 sec_62 sec_63 and the regulations thereunder do not authorize the election to itemize deductions unless a return is filed sec_63 because petitioner failed to file a return for the year in issue he did not make the required election consequently petitioner is not entitled to any itemized_deductions for the year andreas v commissioner tcmemo_1993_551 thus petitioner may not deduct under sec_164 any real_estate_taxes he may have paid in for the church road charlotte street and langdon grove properties after consideration of the record we conclude that petitioner's use of the following properties constituted an activity engaged in for profit mary street binghamton new york robinson street binghamton new york pleasant avenue binghamton new york rd box and box conklin new york based upon substantiation submitted by petitioner at trial we have determined the expenses paid with respect to these properties to be as follows mary street dollar_figure robinson street dollar_figure pleasant avenue dollar_figure rd box and box dollar_figure as outlined above these substantiated expenses consist of utilities trash removal and real_property_taxes paid during because petitioner jointly owned both the mary street and robinson street properties with mrs ritter he is only entitled to deduct half of the utility and trash removal expenses for those properties 18_tc_385 although the payment of real_property_taxes by a co- owner has been treated differently than the payment of other expenses the threshold requirement for allowing a co-owner to deduct percent of the property taxes paid is that the co- owner must have paid the taxes with his separate funds 16_tc_140 powell v commissioner tcmemo_1967_32 in this case we find that mrs ritter made the half of the property_tax payments with her own money ie the rents petitioner collected on her behalf thus petitioner only paid one-half of the property taxes on the jointly owned rental properties accordingly we find that petitioner is entitled to deduct one-half of the expenses paid for the mary street and robinson street properties and all of the expenses paid for the pleasant avenue and rd box and box properties for a total of dollar_figure in rental expenses for the taxable_year additional dependency_exemptions petitioner claims he is entitled to dependency_exemptions for his wife and two of his children who lived at home in the burden of proving error in the commissioner's determination is on the taxpayer rule a 290_us_111 sec_151 provides that a taxpayer who does not file a joint_return may claim a dependency_exemption for a spouse if the spouse has no gross_income and is not the dependent of another taxpayer for the year in question sec_151 allows an exemption for each of a taxpayer's dependents as defined in sec_152 who is a child of the taxpayer under age or if a student under age a taxpayer's child who receives over one- half of the child's support from the taxpayer is a dependent sec_152 the fact that a taxpayer failed to file a tax_return does not preclude him from claiming the dependency_exemptions yoder v commissioner tcmemo_1990_116 in the instant case carole ritter jointly owned the mary street property and the robinson street property with petitioner she earned gross_income in the form of rents received from social services for those properties accordingly petitioner is not entitled to claim mrs ritter as an exemption for the taxable_year mrs ritter testified that in two of their children lived at home the oldest child attended high school we find that petitioner has met his burden_of_proof and is entitled to exemptions for his two children for the taxable_year sec_6651 addition_to_tax petitioner though he earned at least dollar_figure in did not file a federal_income_tax return for sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted unless such failure was due to reasonable_cause and not willful neglect 50_tc_164 petitioner bears the burden of showing reasonable_cause fischer v commissioner supra petitioner presented no credible_evidence as to why he failed to file a federal_income_tax return for the year in issue accordingly respondent's determination with respect to the addition_to_tax under sec_6651 is sustained at trial we strongly advised petitioner to file the required income_tax returns we again warn petitioner that his tax_protester arguments which we struck from his petition at a motions' session hearing are meritless 80_tc_1111 if petitioner persists in making such arguments in the future he should be aware that he may be subject_to a penalty of up to dollar_figure under sec_6673 decision will be entered under rule
